Title: Enclosure: Jesse Lull to Nathan Rice, [2 May 1800]
From: Lull, Jesse
To: Rice, Nathan


[Oxford, Massachusetts, May 2, 1800]
As a very considerable part of the Stores belonging to my department have been consigned to, and (I conclude) receipted for, by the Commandant of the 16th Regt—he not being present, & I not having the Necessary information of what had been recd. by him, has rendered it impossible for me to comply with the order for making out a return of the Stores of my department on hand.
I am sir with high consideration your most obedt humble Sevt.
Jesse Lull Qr. Master 16th Regt.
N. Rice Esq

Oxford May 2d 1800
